Title: To James Madison from Joseph Pitcairn, 12 June 1802 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


12 June 1802, Hamburg. “I have the honor to hand you enclosed a note from the Regency of Wertheim which explains that property lays there for the claim of heirs now in America. By a letter to Mr Randolph dated the 31 January 1795 from William Hendel Jur. at Tulpehoon, it seems he had discovered the family asked after—& since then nothing further has been done. The Regency desires that you will have the enclosed transmitted to the interested.… A second affair you will find marked No. 2. which regards heirs living under the Regency of Wertheim to a person who died near Philadelphia. It requests that full information should be obtained respecting the property left and directions of the mode proper for its recovery—together with an Offer to aid in Exchanging to the one family an equivalent at Wertheim for what might be paid the other in America.” In a postscript, notes that Randolph’s letter to the regency was dated 17 Mar. 1795.
 

   
   RC and enclosures (DNA: RG 59, CD, Hamburg, vol. 1). RC 2 pp.; docketed by Brent as received 16 Sept. Enclosures are two one-page statements (in German), both dated 23 Dec. 1801.



   
   On 28 Sept. 1802 Daniel Brent requested William Hendel, Jr., of Tulpehocken, Pennsylvania, to “notify the heirs of John Christophe Shabe” of the information sent by Pitcairn and to “inform them that this Department will cheerfully render its aid, to facilitate the recovery of the property to which, it seems they are entitled by forwarding the evidences of their title to our Consul at Hamburg.” In the case of “John Philip Weiss, who, it would appear, died at Reading, without Heirs in this country,” Brent asked Hendel to procure “such information as may be useful towards the elucidation of the claim” (Brent to Hendel, 28 Sept. 1802 [DNA: RG 59, DL, vol. 14]).



   
   A full transcription of this document has been added to the digital edition.

